Matter of Joseph R., Jr. (Eldra J.--Joseph R., Sr.) (2018 NY Slip Op 06974)





Matter of Joseph R., Jr. (Eldra J.--Joseph R., Sr.)


2018 NY Slip Op 06974


Decided on October 18, 2018


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 18, 2018

Sweeny, J.P., Gische, Mazzarelli, Webber, Kahn, JJ.


7371

[*1]In re Joseph R., Jr., A Child Under the Age of Eighteen Years, etc., Administration for Children's Services, Petitioner-Respondent, Eldra J., Respondent. Joseph R., Sr., Nonparty Appellant.


Law Office of Cabelly & Calderon, Jamaica (Lewis S. Calderon of counsel), for appellant.
Zachary W. Carter, Corporation Counsel, New York (Jessica Miller of counsel), for respondent.
Dawne A. Mitchell, The Legal Aid Society, New York (Susan Clement of counsel), attorney for the child.

Appeal from order, Family Court, New York County (Christopher W. Coffey, Referee), entered on or about May 8, 2017, which found that petitioner agency made reasonable efforts to further the plan of permanent placement of the subject child with a fit and willing relative, pursuant to Family Court Act § 1089, and ordered that the child continue to be in the custody of the Commissioner of Social Services, unanimously dismissed, without costs.
Although father contends that ACS should have, but failed to, make reasonable efforts to establish a plan for the child's return to him once he is released from prison, the father's appeal challenges an issue not addressed by the order on appeal and, therefore, that issue is not properly before this Court. The "reasonable efforts" finding in the order pertains only to the goal of placement with a "fit and willing relative," and not a "return-to-parent" permanency goal.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: OCTOBER 18, 2018
CLERK